Citation Nr: 1202401	
Decision Date: 01/23/12    Archive Date: 02/07/12

DOCKET NO.  10-26 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for right and left hand disabilities.

2.  Entitlement to service connection for right and left knee disabilities.

3.  Entitlement to service connection for right and left feet disabilities.

4.  Entitlement to service connection for right and left thigh disabilities.

5.  Entitlement to service connection for a left wrist disability.

6.  Entitlement to service connection for residuals of a hysterectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and her husband


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active service from March 1977 to July 1980.

These claims come before the Board of Veterans' Appeals (Board) on appeal of December 2008 and July 2009 rating decisions of the Department of Veterans Affairs (VA) RO in Winston-Salem, North Carolina.  

Unfortunately, further development of the evidence is required before the Board can adjudicate the Veteran's pending claims of entitlement to service connection for disabilities of the right and left hands, knees, feet, and thighs, as well a disability of the left wrist.  So, regrettably, these claims are being remanded to the RO via the Appeals Management Center (AMC).  VA will notify her if further action is required on his part.


FINDING OF FACT

There is no competent medical evidence that the Veteran has any residuals of a hysterectomy which are causally or etiologically related to the Veteran's active service.  



CONCLUSION OF LAW

Residuals of a hysterectomy were not incurred or aggravated during active service.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159 and 3.326(a) (2011).  

Notice

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman holds that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, the Department of Veterans Affairs (VA) is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

VA issued VCAA notice letters in March 2008 and March 2009, from the agency of original jurisdiction (AOJ) to the appellant.  These letters explained the evidence necessary to substantiate the Veteran's claim of entitlement to service connection, as well as the legal criteria for entitlement to such benefits.  The letters also informed her of her and VA's respective duties for obtaining evidence.  In addition, the letters explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veterans Claims held, in part, that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  In the present case, the unfavorable AOJ decision that was the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, the appellant has not been prejudiced and there was no defect with respect to timing of the VCAA notice.

The appellant has been provided with every opportunity to submit evidence and argument in support of her claim and to respond to VA notice.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of her claim.  

Duty to Assist

With regard to the duty to assist, the claims file contains the Veteran's service treatment records and reports of VA and private post-service treatment and examination.  Additionally, the claims file contains the Veteran's own statements in support of her claim.  The Board has carefully reviewed such statements and concludes that she has not identified further evidence not already of record.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim. 

The record shows that the Veteran has been examined by VA in connection with her claim.  The Board has reviewed the examination report, and finds that it is adequate for the purpose of deciding the issue on appeal.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to her claim.  Essentially, all available evidence that could substantiate the claim has been obtained.  There is no indication in the file that there are additional relevant records that have not yet been obtained

Legal Criteria

A veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases will be presumed to have been incurred or aggravated in service if manifested to a compensable degree within one year after service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by probative evidence to the contrary.

If there is no evidence of a chronic condition during service, or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

Congenital or developmental defects, refractive error of the eye, personality disorders and mental deficiency as such are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c).

Analysis

The Veteran claims that her hysterectomy was caused by the events of her military service.  In particular, she alleges that she had major gynecological problems during her military service, which progressed in severity such that she required a hysterectomy.  However, the Board finds that there is a preponderance of evidence against the Veteran's claim of entitlement to service connection for residuals of a hysterectomy, so this appeal must be denied.  38 C.F.R. § 3.102.  

The Board points out that the Veteran's service treatment records did not show any treatment for, or a diagnosis of multiple fibroids or a hysterectomy.  The Board acknowledges that the Veteran was treated for abdominal cramps, heavy menstrual bleeding, pelvic pain due to ovarian involvement in her menstrual cycle, as well as pregnancy during her service, but points out that her separation examination only showed that the Veteran was pregnant at separation.  See 38 C.F.R. § 3.303(a) (service connection requires that the facts "affirmatively [show] inception or aggravation . . . .").  See also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) (a Veteran seeking disability benefits must establish the existence of a disability and a connection between such Veteran's service and the disability).

Likewise, post-service VA treatment records do not show any evidence of treatment for any gynecological complaints until 1993; an October 1996 discharge summary from Cumberland County Hospital System indicates that the Veteran underwent a vaginal hysterectomy due to enlarging uterine fibroids, pelvic pain, and severe dysmenorrhea.  The discharge summary and related records indicate that the Veteran had a laceration during a 1980 vaginal delivery, followed by dilation and curettage in 1981 and tubal ligation in 1985; following the hysterectomy, her post-operative course was without complication.  A December 2008 VA examination report indicates that a review of the Veteran's service treatment records, as well as the Veteran's own reported medical history, indicate that she experienced painful menstruation since age 16, and had four pregnancies resulting in 2 live births.  Moreover, the Board finds that the Veteran's statements as to continuity of symptomatology are not credible, as she did not associate her hysterectomy with her service until she filed her claim for service connection.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (a pecuniary interest may affect the credibility of the claimant's testimony).   Of note, the Veteran alleged that her hysterectomy is related to complaints in service; however, the Board notes that the Veteran did not report any complaints related to her military service to her treating providers in 1993 or thereafter.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).   

The Board also notes that none of the Veteran's treating providers have found that her 1996 hysterectomy was related to the Veteran's military service, and that the Veteran did not report any continuity of symptomatology until she filed her claim in 2007.  The Board notes no reference as to continuity of symptomatology at the time of her initial treatment for abdominal pain in 1993, or evidence of treatment for fibroids prior to 1996.  See Shaw v. Principi, 3 Vet. App. 365 (1992) (finding that a Veteran's delay in asserting a claim can constitute negative evidence which weighs against the claim).  Accordingly, the Board cannot conclude that the Veteran's uterine fibroids, which necessitated her hysterectomy, are shown to have begun during service.  See Savage, supra (requiring medical evidence of chronicity and continuity of symptomatology); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).  

Nevertheless, the Board notes that the provisions of 38 C.F.R. § 3.303(d) specifically permit a grant of service connection even when the initial diagnosis occurred after service, so long as there is competent medical evidence establishing the necessary link to service.  However, the December 2008 VA examination report concluded that the Veteran had no residuals of a vaginal hysterectomy which were likely to be causally related or aggravated by the Veteran's military service.  According to the VA examiner, the Veteran's post-service hysterectomy was not likely related to the Veteran's complaints in service; the VA examiner found that the Veteran's uterine fibroids and post-service dysmenorrhea had no relation to her complaints during service, and noted that the Veteran had additional pregnancies and a tubal ligation after her military service.  See 38 C.F.R. § 3.303(b) (subsequent, isolated manifestations of a chronic disorder are not service connected where they are clearly attributable to intercurrent causes).   See also Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) ("In order for service connection for a particular disability to be granted, a claimant must establish he or she has that disability and that there is 'a relationship between the disability and an injury or disease incurred in service or some other manifestation of the disability during service.'"  Citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  The Board finds that the December 2008 VA examination report must be given great probative weight because the opinion was based on a review of the entire record and full examination, and is consistent with the Veteran's service and post-service treatment records.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (stating that factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion).  See also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (finding that most of the probative value of a medical opinion comes from its reasoning, and threshold considerations include whether the person opining is suitably qualified and sufficiently informed).

Moreover, the Board finds that the Veteran's statements as to continuity of symptomatology do not assist her claim, because although the Veteran's statements have been found to be sufficiently credible for the purpose of establishing symptomatology, they are not competent to diagnose the cause of a hysterectomy or otherwise link her symptomatology with active service.  See Jandreau v. Nicolson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Board observes that medical evidence generally is required to establish a medical diagnosis or to address questions of medical causation.  Lay assertions of medical status typically do not constitute competent medical evidence for these purposes.  Bostain v. West, 11 Vet. App. 124, 127 (1998); Routen v. Brown, 10 Vet. App. 183, 186 (1997).  Although lay assertions regarding the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation may serve to support a claim for service connection, the Veteran has not shown that she has the expertise required to diagnose asbestosis, or any other pulmonary disability, as these the Veteran's alleged disability is not the type of disorder capable of lay diagnosis.  Nor is the Veteran competent to offer an opinion regarding any causal relationship between her claimed disability and her active service.  The Veteran's claim was limited to her initial claim for benefits and her statements.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements).   While the Veteran's contentions have been considered carefully, these contentions are outweighed by the medical evidence of record showing that the Veteran's residuals of a hysterectomy cannot be attributed to her active service.  See Madden v. Gober, 125 F.3d 1477, 1481 (1997) (in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole).  

As there is a preponderance of evidence against her claim of entitlement to service connection for residuals of a hysterectomy, the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for residuals of a hysterectomy is denied.  


REMAND

VA must make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  Such assistance shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).  

The Board notes that the Veteran has not yet been provided with VA examinations which address whether the Veteran's claimed disabilities of the right and left hands, knees, feet, and thighs are related to service; she also has not received an examination as to her left wrist.  The Veteran contends that these injuries were related to a May 1978 incident wherein she was "brushed" by a motor vehicle (quotations used in original service treatment record) and incurred a right wrist fracture (for which she is currently service-connected); in the alternative, the Veteran claims that, even absent an acute event or injury during service, her service resulted in her current claimed disabilities, and that she has had continuity of symptomatology regarding her claimed disabilities in the years following active service.  The Board notes that the medical evidence is unclear whether the Veteran's claimed disabilities are related causally or etiologically to her active service.  VA adjudicators may consider only independent medical evidence to support their findings; they may not rely on their own unsubstantiated medical conclusions.  If the medical evidence of record is insufficient, VA is always free to supplement the record by seeking an advisory opinion, or ordering a medical examination to support its ultimate conclusions.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Accordingly, the Board finds that the Veteran should be afforded additional VA examinations in order to determine nature and etiology of the Veteran's claimed disabilities.  See McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  

Accordingly, the case is REMANDED for the following action:

1. The RO should schedule the Veteran for an appropriate VA examination to determine the nature and etiology of her claimed disabilities of the right and left hands, knees, feet, and thighs, as well as her claimed disability of the left wrist, if any, including whether it is at least as likely as not (i.e., 50 percent or greater probability) that these disabilities are related to her service in the military.  To assist in making this important determination, have the designated examiner review the claims file for the Veteran's pertinent medical history, including a copy of this remand, the Veteran's service medical records, and pertinent post-service medical records.  

The examiner should conduct all necessary diagnostic testing and evaluation.  The requested determination should also take into consideration the Veteran's medical, occupational, and recreational history prior to, during, and since her military service.  The medical basis of the examiner's opinion should be fully explained with reference to pertinent evidence in the record.  

2.  Following completion of the above, the RO should readjudicate the Veteran's claims.  Consideration must be given to all additional evidence received since issuance of the most recent statement of the case.  If the benefits sought are not granted, issue a supplemental statement of the case and afford the appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board, if in order.  

The purpose of this remand is to further develop the record and afford due process.  The Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


